United States Court of Appeals
              for the district of columbia circuit
                                
                                
                                
No. 98-1433                                  September Term, 1999

Peter O'Dovero d/b/a Associated Constructors, and
O'Dovero Construction, Inc.,
               Petitioners
               
v.

National Labor Relations Board,
               Respondent
               


  On Petition for Review and Cross-Application for Enforcement
       of an Order of the National Labor Relations Board
                                
                                
                                

     Before: Sentelle, Randolph and Rogers, Circuit Judges.


                            O R D E R

     It is ORDERED by the Court, that the opinion filed October 22, 1999, be amended as
follows:

     On page 7, the first complete sentence at line 4, should read as follows:

          "That work was assigned to O'Dovero employees after the Union attempted to 
     organize Associated, and after the Union had filed its 1995 unfair labor practices
     complaint, demonstrates only that there might have been other, earlier opportunities
     for Peter O'Dovero to develop anti-union animus and does not demonstrate that..."


                                        PER CURIAM
FOR THE COURT:
Mark J. Langer, Clerk

Filed on October 22, 1999